OPINION — AG — THE PROPORTIONATE SHARE OF THE CITY GROSS RECEIPTS TAX PASSED ON BY THE UTILITY COMPANY IN ITS BILL TO THE COUNTY HEALTH DEPARTMENT IS VIOLATIVE OF THE DOCTRINE OF IMPLIED IMMUNITY AND THE ANSWER TO YOUR SPECIFIC QUESTION MUST BE IN THE NEGATIVE. (QUESTION: WHETHER THE BOARD OF COUNTY COMMISSIONERS OF THIS COUNTY IS PROPERLY CHARGEABLE FOR THE GROSS RECEIPTS TAX, CLAIMED AND DUE BY REASON OF THE ORDINANCE OF SAID MUNICIPALITY?) CITE: 68 Ohio St. 1965 Supp., 2601-2605 [68-2601] — [68-2605], ARTICLE X, SECTION 12, OPINION NO. 66-281, ARTICLE X, SECTION 20 (BRIAN UPP)